Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 1 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 2 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 3 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 4 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 5 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 6 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 7 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 8 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document     Page 9 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 10 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 11 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 12 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 13 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 14 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 15 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 16 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 17 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 18 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 19 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 20 of 21
Case 8:18-bk-14261-CB   Doc 3 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                        Main Document    Page 21 of 21
